DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites “a first sensing transistor disposed at a position corresponding to the first white subpixel, the first sensing transistor being electrically connected between a source node or a drain node of the first driving transistor and a reference voltage line” (emphasis added) and “a second sensing transistor disposed at a position corresponding to the second white subpixel, the second sensing transistor being electrically connected between a source node or a drain node of the second driving transistor and a reference voltage line” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes there are two recitations of “a reference voltage line” and it is unclear if these are intended to be the same lines or different lines.  
In the interest of compact prosecution, Examiner is interpreting the claim to read on a first reference voltage line and a second reference voltage line for the remainder of this Office Action.  Examiner notes this is interpretation is similar to the language provided in claim 9.

Claim 13 recites “wherein luminance data is applied to the white subpixel” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes claim 13 recites “two white subpixels” and it is unclear which of the two white subpixels “the” is referring to.  
In the interest of compact prosecution, Examiner is interpreting the claim to read on “each of the two white subpixels” for the remainder of this Office Action.  Examiner notes this interpretation is similar to the language provided in claim 1.

Claims 14-20 are dependent on claim 13 and rejected for substantially the same reasons, discussed above.

Claim 20 further recites “a reference voltage line” similar to claim 12 and is rejected for substantially the same reasons, discussed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (USPN 2017/0024006) in view of Bang (USPN 2016/0351115) and further in view of Chen (USPN 2020/0372870).
With respect to claim 1, Kwon teaches a display device (Figs. 1-12), comprising: 
a display panel (Figs. 1 and 3) comprising: 
plurality of gate lines extending in a first direction (Figs. 1 and 3.  At least Fig. 3, items GL and paragraphs [0042] and [0046] teach an array of pixels in a matrix including gate lines extending in a horizontal direction); 
a plurality of data lines extending in a second direction different from the first direction (Figs. 1 and 3.  At least Fig. 3, item DL and paragraphs [0042] and [0046] teach an array of pixels in a matrix including data lines extending in a vertical direction); 
a plurality of pixels, including two white subpixels and a plurality of colored subpixels, arranged in a matrix form, the two white subpixels and the plurality of colored subpixels being in a region where the plurality of gate lines extending and the plurality of data lines intersect (Figs. 1 and 3 and paragraph [0042] teach an array of pixels in a matrix including RWGB groupings.  Examiner notes at least two groupings would include two white subpixels); 
a gate driving circuit configured to drive the plurality of gate lines (Fig. 1, item 30 and paragraph [0041]); 
a data driving circuit configured to drive the plurality of data lines (Fig. 1, item 20 and paragraph [0041]); and 
a timing controller configured to control the gate driving circuit and the data driving circuit (Fig. 1, item 10 and paragraph [0054]),
wherein the plurality of colored subpixels includes a plurality of transistors, wherein a first transistor, among the plurality of transistors, is connected to a first signal line extending through a first of the two white subpixels, and wherein a second transistor, among the plurality of transistors in the first dual subpixel, is connected to a second signal line extending through a second of the two white subpixels (Figs. 1 and 3 teach a plurality of transistors in each subpixel and first/second signal lines). 
However, Kwon fails to expressly teach (1) wherein luminance data is applied to each of the two white subpixels, and (2) wherein the plurality of colored subpixels includes a first dual subpixel and a second dual subpixel, each having a size corresponding to a size of the two white subpixels arranged in the second direction, each dual subpixel including a plurality of transistors, wherein the first dual subpixel and the second dual subpixel, arranged in the first direction, are connected by one data line, wherein a first transistor, among the plurality of transistors in the first dual subpixel, is connected to a first signal line extending through a first of the two white subpixels, and wherein a second transistor, among the plurality of transistors in the first dual subpixel, is connected to a second signal line extending through a second of the two white subpixels (enumeration added).
Bang teaches a known technique applying luminance data to pixels (Figs. 1, 5, 7 and 8 and paragraphs [0030], [0031], [0037], [0048], [0049], [0057] and [0060] teach luminance data.  Examiner notes the claim does not require any specific luminance data and a reasonably broad interpretation includes the teachings of Bang).
Kwon teaches a base process/product of a display including white subpixels which the claimed invention can be seen as an improvement in that luminance data is applied to each of the two white subpixels.  Bang teaches a known technique of applying luminance data to pixels that is comparable to the base process/product.
Bang’s known technique of applying luminance data to pixels would have been recognized by one skilled in the art as applicable to the base process/product of Kwon and the results would have been predictable and resulted in wherein luminance data is applied to each of the two white subpixels which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	Kwon in view of Bang teach a display including luminance data and subpixels including a plurality of transistors.  However, Kwon in view of Bang fail to expressly teach (2) wherein the plurality of colored subpixels includes a first dual subpixel and a second dual subpixel, each having a size corresponding to a size of the two white subpixels arranged in the second direction, wherein the first dual subpixel and the second dual subpixel, arranged in the first direction, are connected by one data line (enumeration added).
	Chen teaches a known technique using dual subpixels (Figs. 1 and 2A).  Specifically, Chen teaches wherein the plurality of colored subpixels includes a first dual subpixel and a second dual subpixel (Fig. 2A teaches WRGB and BWRG dual subpixels in the first two rows), each having a size corresponding to a size of the two white subpixels (Fig. 2A.  The claim does not require any specific correspondence and a reasonably broad interpretation includes the teachings of Chen) arranged in the second direction (Fig. 2A teaches white subpixels arranged in the second/vertical direction), wherein the first dual subpixel and the second dual subpixel, arranged in the first direction (Fig. 2A teaches the subpixels are arranged in a first/horizontal direction), are connected by one data line (Fig. 2A teaches the subpixels are connected by at least D1).
Kwon in view of Bang teaches a base process/product of a display including luminance data and subpixels including a plurality of transistors which the claimed invention can be seen as an improvement in that the plurality of colored subpixels includes a first dual subpixel and a second dual subpixel, each having a size corresponding to a size of the two white subpixels arranged in the second direction, each dual subpixel including a plurality of transistors, wherein the first dual subpixel and the second dual subpixel, arranged in the first direction, are connected by one data line, wherein a first transistor, among the plurality of transistors in the first dual subpixel, is connected to a first signal line extending through a first of the two white subpixels, and wherein a second transistor, among the plurality of transistors in the first dual subpixel, is connected to a second signal line extending through a second of the two white subpixels.  Chen teaches a known technique of using dual subpixels that is comparable to the base process/product.
Chen’s known technique of using dual subpixels would have been recognized by one skilled in the art as applicable to the base process/product of Kwon in view of Bang and the results would have been predictable and resulted in wherein the plurality of colored subpixels includes a first dual subpixel and a second dual subpixel, each having a size corresponding to a size of the two white subpixels arranged in the second direction, each dual subpixel including a plurality of transistors, wherein the first dual subpixel and the second dual subpixel, arranged in the first direction, are connected by one data line, wherein a first transistor, among the plurality of transistors in the first dual subpixel, is connected to a first signal line extending through a first of the two white subpixels, and wherein a second transistor, among the plurality of transistors in the first dual subpixel, is connected to a second signal line extending through a second of the two white subpixels which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 2, Kwon in view of Bang and further in view of Chen teach the display device of claim 1, discussed above, wherein the plurality of colored subpixels includes two or more of: a red subpixel, a green subpixel, and a blue subpixel (Kwon, Fig. 1; and Chen, Fig. 2A).

With respect to claim 3, Kwon in view of Bang and further in view of Chen teach the display device of claim 1, discussed above, wherein a same data voltage is applied to two colored subpixels, among the plurality of colored subpixels, that are adjacent in the first direction (Chen, Fig. 2A, items D1 and D2 teach a same data line will pass through two colored subpixels adjacent in the first/horizontal direction).

With respect to claim 4, Kwon in view of Bang and further in view of Chen teach the display device of claim 1, discussed above, wherein the display panel is configured to connect two colored subpixels, among the plurality of colored subpixels, adjacent in the first direction, to one data pad (Chen, Fig. 2A, items D1 and D2 teach a same data line will pass through two colored subpixels adjacent in the first/horizontal direction.  Examiner notes this results in one data pad being connected).

With respect to claim 5, Kwon in view of Bang and further in view of Chen teach the display device of claim 1, discussed above.  However, Kwon in view of Bang and further in view of Chen fail to expressly teach wherein the timing controller is further configured to convert YCbCr image data of 4:2:0 format into image data for display.
Examiner takes Official Notice that converting YCbCr image data of 4:2:0 format into image data for display is well known in the art.  Examiner notes these are commonly used standards and formats.
Kwon in view of Bang and further in view of Chen teaches a base process/product of display device including a timing controller and image data which the claimed invention can be seen as an improvement in that the timing controller is further configured to convert YCbCr image data of 4:2:0 format into image data for display.  Official Notice teaches a known technique of converting YCbCr image data of 4:2:0 format into image data for display that is comparable to the base process/product.
Official Notice’s known technique of converting YCbCr image data of 4:2:0 format into image data for display would have been recognized by one skilled in the art as applicable to the base process/product of Kwon in view of Bang and further in view of Chen and the results would have been predictable and resulted in wherein the timing controller is further configured to convert YCbCr image data of 4:2:0 format into image data for display which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 6, Kwon in view of Bang and further in view of Chen teach the display device of claim 1, discussed above, wherein each of the two white subpixels and each dual subpixel comprises: 
a light-emitting element (Kwon, Fig. 3, item OLED); 
a driving transistor configured to provide current to the light-emitting element (Kwon, Fig. 3, item DT); 
a switching transistor electrically connected between a gate node of the driving transistor and the data line (Kwon, Fig. 3, item ST1); 
a sensing transistor electrically connected between a source node or a drain node of the driving transistor and a reference voltage line (Kwon, Fig. 3, items ST2 and RL); and 
a storage capacitor electrically connected between the gate node of the driving transistor and the source node or the drain node of the driving transistor (Kwon, Fig. 3, item Cst).

With respect to claim 7, Kwon in view of Bang and further in view of Chen teach the display device of claim 6, discussed above, wherein: 
in the sensing transistor included in the first dual subpixel, a gate node of the sensing transistor is electrically connected to a first scan line extending through the first white subpixel corresponding to the first dual subpixel (Kwon, Fig. 1 teaches a white subpixel and Fig. 3, item ST2 is connected to GLb); and 
in the switching transistor included in the first dual subpixel, a gate node of the switching transistor is electrically connected to a second scan line extending through the second white subpixel corresponding to the first dual subpixel (Kwon, Fig. 1 teaches a white subpixel and Fig. 3, item ST1 is connected to GLa).

With respect to claim 8, Kwon in view of Bang and further in view of Chen teach the display device of claim 7, discussed above, wherein, in the driving transistor included in the first dual subpixel, the drain node or the source node of the driving transistor is electrically connected to: a first driving voltage line extending to the first white subpixel; or a second driving voltage line extending to the second white subpixel (Kwon, Fig. 1 and Fig. 3).

With respect to claim 9, Kwon in view of Bang and further in view of Chen teach the display device of claim 7, discussed above, wherein, in the sensing transistor included in the first dual subpixel, a drain node or a source node of the sensing transistor is electrically connected to: 
a first reference voltage line extending to the first white subpixel; or a second reference voltage line extending to the second white subpixel (Kwon, Fig. 1 and Fig. 3, item RL teach a reference voltage line).

With respect to claim 11, Kwon in view of Bang and further in view of Chen teach the display device of claim 1, discussed above, wherein, when the pixel constitutes a RWGB (red, white, green, blue) dual pixel, including a red-colored dual subpixel, the two white subpixels, a green-colored dual subpixel, and a blue-colored dual subpixel, a driving voltage line, extending in the second direction and configured to supply a driving voltage, and a reference voltage line, configured to supply a reference voltage, are alternately disposed on a boundary between the RWGB dual pixels (Kwon, Fig. 1 teaches RWGB and Fig. 3, items EVDD and RL teach a driving voltage and a reference voltage line in a second/vertical direction).

With respect to claim 12, Kwon in view of Bang and further in view of Chen teach the display device of claim 1, discussed above, wherein each dual subpixel comprises (Kwon, Figs. 1 and 3 and paragraph [0040] teach the specific circuit for each subpixel): 
a light-emitting element (Kwon, Fig. 3, item OLED); 
a first driving transistor disposed at a position corresponding to the first white subpixel, the first driving transistor being configured to provide current to the light-emitting element (Kwon, Fig. 3, item DT); 
a first switching transistor disposed at a position corresponding to the first white subpixel, the first switching transistor being electrically connected between a gate node of the first driving transistor and the data line (Kwon, Fig. 3, item ST1); 
a first sensing transistor disposed at a position corresponding to the first white subpixel, the first sensing transistor being electrically connected between a source node or a drain node of the first driving transistor and a reference voltage line (Kwon, Fig. 3, items ST2 and RL; and Chen, Fig. 2A); 
a first storage capacitor disposed at a position corresponding to the first white subpixel, the first storage capacitor being electrically connected between a gate node of the first driving transistor and a source node or a drain node of the first driving transistor (Kwon, Fig. 3, item Cst); 
a second driving transistor disposed at a position corresponding to the second white subpixel, the second driving transistor being configured to provide current to the light-emitting element (Kwon, Fig. 3, item DT.  Kwon, Figs. 1 and 3 and paragraph [0040] teach the specific circuit for each subpixel.  Examiner notes the first and second white subpixels would have the same configuration as Fig. 3 and a first/second component would simply be located in different subpixels as currently claimed); 
a second switching transistor disposed at a position corresponding to the second white subpixel, the second switching transistor being electrically connected between a gate node of the second driving transistor and the data line (Kwon, Fig. 3, item ST1.  Kwon, Figs. 1 and 3 and paragraph [0040] teach the specific circuit for each subpixel.  Examiner notes the first and second white subpixels would have the same configuration as Fig. 3 and a first/second component would simply be located in different subpixels as currently claimed); 
a second sensing transistor disposed at a position corresponding to the second white subpixel, the second sensing transistor being electrically connected between a source node or a drain node of the second driving transistor and a reference voltage line (Kwon, Fig. 3, items ST2 and RL.  Kwon, Figs. 1 and 3 and paragraph [0040] teach the specific circuit for each subpixel.  Examiner notes the first and second white subpixels would have the same configuration as Fig. 3 and a first/second component would simply be located in different subpixels as currently claimed); and 
a second storage capacitor disposed at a position corresponding to the second white subpixel, the second storage capacitor being electrically connected between a gate node of the second driving transistor and a source node or a drain node of the second driving transistor (Kwon, Fig. 3, item Cst.  Kwon, Figs. 1 and 3 and paragraph [0040] teach the specific circuit for each subpixel.  Examiner notes the first and second white subpixels would have the same configuration as Fig. 3 and a first/second component would simply be located in different subpixels as currently claimed).

Claim 13, a display panel, corresponds to and is analyzed and rejected for substantially the same reasons as the display device of Claim 1, discussed above.
Chen further teaches a data pad connecting two adjacent colored subpixels, among the plurality of colored subpixels, corresponding to a same color, in a first direction (Fig. 2A, items D1 and D2 teach a same data line will pass through two colored subpixels adjacent in the first/horizontal direction.  Examiner notes this results in one data pad being connected.  Examiner notes a reasonably broad interpretation of the term “connecting” includes indirect connections). 

The further limitations of claims 14-17 are rejected for substantially the same reasons as claims 6-9, discussed above.

The further limitations of claims 19 and 20 are rejected for substantially the same reasons as claims 11 and 12, discussed above.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches a display including WRGB subpixels (see at least An USPN 2018/0174533 and Kwon et al. USPN 2017/0024006).  
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “display device of claim 1, wherein, when the pixel includes a WRGB (white, red, green, blue) dual pixel, including the two white subpixels, a red-colored dual subpixel, a green-colored dual subpixel, and a blue-colored dual subpixel: a driving voltage line, configured to supply a driving voltage, extends in the second direction at a boundary between the WRGB dual pixels; and a reference voltage line, configured to supply a reference voltage, extends in the second direction at a boundary between the red-colored dual subpixel and the green-colored dual subpixel” (claim 10 – emphasis added); and
“display panel of claim 13, wherein, when the pixel includes a WRGB (white, red, green, blue) dual pixel, including the two white subpixels, a red-colored dual subpixel, a green-colored dual subpixel, and a blue-colored dual subpixel: a driving voltage line, configured to supply a driving voltage, extends in the second direction at a boundary between the WRGB dual pixels; and a reference voltage line, configured to supply a reference voltage, extends in the second direction at a boundary between the red-colored dual subpixel and the green-colored dual subpixel” (claim 18 – emphasis added).


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Yun et al. (USPN 2013/0168655) and Kim et al. (USPN 2016/0055803) teach a white subpixel;
Su et al. (USPN 2014/0105289) teaches YcbCr conversion; and
An (USPN 2018/0174533) teaches WRGB and RWGB pixel configurations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623